Citation Nr: 0209206	
Decision Date: 08/06/02    Archive Date: 08/12/02

DOCKET NO.  99-23 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for residuals of a 
simple comminuted left femur fracture, currently rated as 10 
percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel 

INTRODUCTION

The veteran served on active duty from December 1948 to 
January 1958.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a February 1999 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA), in which an increased evaluation 
for residuals of a simple comminuted left femur fracture was 
denied.  

The veteran appealed the Board's decision to the Court of 
Appeals for Veterans Claims (CAVC).  In February 2002 the 
Appellant and Appellee submitted a Joint Motion For Remand 
and To Stay Further Proceedings for the Board to address the 
notice provisions of the Veterans Claims Assistance Act of 
2000, 38 U.S.C.A. §§ 5100, 5102, 5103A (West Supp. 2001); 66 
Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R 
§ 3.159) and to address whether a finding of both knee and 
hip disability would warrant a higher rating.  In February 
2002 the Court granted the motion.  The Board's decision was 
vacated and the matter was remanded.  


FINDINGS OF FACT

1.  The VA notified the veteran and his representative of 
information and evidence needed to substantiate and complete 
the claim in the February 1999 rating decision, August 1999 
statement of the case (SOC), as well as the August 2000 
supplemental statement of the case (SSOC).  

2.  The RO has obtained the veteran's private and VA 
outpatient treatment records.  

3.  The veteran has not referenced any unobtained evidence 
that might aid the claim or that might be pertinent to the 
basis of the denial of the claim.

4.  The veteran was afforded a VA bones examination in August 
1996, VA bones and arteries examination in April 1998, and a 
VA joints examination in February 2000.  

5.  The February 2000 VA examination diagnosis was an old 
healed fracture of the left femur with no functional 
disability.  


CONCLUSIONS OF LAW

1.  The VA has satisfied its duties to notify and to assist 
the veteran.  38 U.S.C. §§ 5100, 5102, 5103A (2002); 66 Fed. 
Reg. 45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R § 
3.159).  

2.  The criteria for an evaluation in excess of 10 percent 
for residuals of a simple comminuted left femur fracture are 
not met.  38 U.S.C. §§ 1155, 5107(b) (2002); 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R § 3.159); 
38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Code 5255 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103A (West Supp. 2001); 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R § 3.159), 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist and 
also includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  In this case, even though the RO did not 
have the benefit of the explicit provisions of the VCAA, VA's 
duties have been fulfilled.  

The February 1999 rating decision, August 1999 SOC, as well 
as the August 2000 SSOC informed the veteran of the evidence 
needed to substantiate the claim.  VA has no outstanding duty 
to inform the veteran that any additional information or 
evidence is needed.  38 U.S.C. §§ 5102, 5103A (2002); 66 Fed. 
Reg. 45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R § 
3.159(b)).  The RO has obtained the veteran's private and VA 
outpatient treatment records.  The veteran has not referenced 
any unobtained evidence that might aid the claim or that 
might be pertinent to the basis of the denial of the claim.  
See 38 U.S.C. § 5103A (2002); 66 Fed. Reg. 45,630 (August 29, 
2001) (to be codified at 38 C.F.R. § 3.159(c)).  The veteran 
was afforded a VA bones examination in August 1996 VA bones 
and arteries examination in April 1998, and a VA joints 
examination in February 2000.  See 38 U.S.C. § 5103A (2002); 
66 Fed. Reg. 45,631 (August 29, 2001) (to be codified at 
38 C.F.R. § 3.159(c)(4)).  VA has satisfied its duties to 
notify and to assist the veteran in this case.  Further 
development and further expending of VA's resources is not 
warranted.  

In evaluating the veteran's request for an increased rating, 
the Board considers the medical evidence of record.  The 
medical findings are compared to the criteria in the VA 
Schedule for Rating Disabilities.  38 U.S.C. § 1155 (2002); 
38 C.F.R. Part 4 (2001).  In so doing, it is the Board's 
responsibility to weigh the evidence before it.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  In making a determination, 
the Board has carefully reviewed the pertinent medical 
evidence, including the veteran's entire medical history in 
accordance with 38 C.F.R. § 4.1 (2001) and Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6 (2001).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2001). 

Where entitlement to compensation has already been 
established and an increase in disability rating is at issue, 
the present level of disability is of primary concern.  While 
the entire recorded history of a disability is to be reviewed 
by the rating specialist, the regulations do not give past 
medical report precedence over current findings.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).  

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (2001) in the first instance.  Floyd v. Brown, 9 
Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
the VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  Having reviewed the record with these mandates 
in mind, the Board finds no basis for further action on this 
question.

The terms "mild," "moderate," and "severe" are not defined in 
the Rating Schedule.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to the 
end that its decisions are "equitable and just."  38 C.F.R. 
§ 4.6 (2001).  It should also be noted that use of 
terminology such as "mild" or "moderate" by VA examiners and 
others, although an element of evidence to be considered by 
the Board, is not dispositive of an issue.  All evidence must 
be evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6 (2001).  

Impairment of the femur is rated in accordance with 38 C.F.R. 
§ 4.71a, Diagnostic Code 5255 (2001).  A 10 percent rating is 
warranted for malunion of the femur with slight knee or hip 
disability.  A 20 percent rating is warranted for malunion of 
the femur with moderate knee or hip disability, while a 30 
percent rating is warranted for malunion of the femur with 
marked knee or hip disability.  A 60 percent rating is 
warranted if there had been a fracture of the surgical neck 
of the femur with a false joint, or if there has been a 
fracture of the shaft or anatomical neck of the femur with 
non-union, but without loose motion, for which weight bearing 
is preserved with the aid of a brace.  An 80 percent rating 
is warranted when there has been a fracture of the shaft or 
anatomical neck of the femur with non-union and loose motion 
(spiral or oblique fracture).  

The May 1995 VA outpatient treatment record shows that the 
veteran complained of left leg pain, including his hip, thigh 
and knee.  A left hip fracture due to a car accident was 
noted.  Objective examination revealed good peripheral 
pulses.  The left leg in flexion over the thigh and elevation 
of the extended extremity produced pain at the level of the 
hip.  The assessment included status post left hip (left 
femur fracture) as a result of a car accident.  

At the August 1996 VA examination there was no swelling or 
deformity of the left hip.  There was no angulation, false 
motion, or shortening of the left lower extremity bone.  No 
intra-articular involvement was noted.  The range of motion 
of the left hip and left knee were normal.  X-ray of the left 
femur revealed thickening of the cortex of the proximal one 
third of the left femur consistent with the clinical history 
given of an old fracture.  There appeared to be slight 
angulation of the distal femur just below the area of 
thickening of the cortex.  The diagnoses included residuals 
of a left femur fracture, minimal.  

Upon examination in April 1998 both lower extremities were 
equal without discrepancy.  There were two, small, 1.0-cm in 
diameter, rounded, well-healed scars on each side of the 
proximal tibia from the traction for the treatment of the 
fractured femur.  The left lower extremity did not present 
tenderness, deformity, lesions or false motion.  Flexion of 
the left hip was 115 degrees and extension was 25 degrees.  
Abduction of the left hip was 35 degrees and adduction of the 
left hip was 20 degrees.  Left hip external rotation was 45 
degrees and internal rotation was 35 degrees.  

Examination of the left knee revealed that it was stable, 
without swelling or effusion.  There was no increase in 
temperature or deformity.  Flexion was 130 degrees and 
extension was 0 degrees.  The left ankle examination revealed 
a normal left ankle.  The dorsiflexion was 12 degrees and 
plantar flexion was 40 degrees.  X-rays of the left hip 
revealed mild degenerative changes with mild narrowing of the 
left hip joint.  X-rays of the left femur showed a deformity 
of the proximal left femur consistent with an old healed 
fracture.  X-rays of the left knee revealed moderate 
degenerative changes.  The diagnoses included status post 
fracture of the left proximal femur, with residual deformity 
per x-rays.  

At the July 1999 RO hearing the veteran testified that his 
left knee would give way and that he would fall forward 
catching himself with his arm.  Earlier that year, as he was 
coming down a hill, his left knee gave way and he fell 
injuring his right leg.  The veteran reported cramps all of 
the time, especially when he was working in the yard and at 
night while he was in bed.  He had to get up out of bed and 
stand on his toes to relieve the cramping.  He stated that 
after driving about an hour and half to two hours he had to 
stop and rest and get out and walk around some.  The veteran 
describe left hip pain where it was broken and that after 
sitting for a long period of time and getting up there was 
pain.  The doctors told him that he had arthritis of the hip 
and knee and that he walked like a horse because of his left 
leg limp.  The veteran indicated that prior to his right leg 
injury he used to walk a half a mile every evening, but now 
he could not walk.  

When examined by the VA in February 2000 the veteran entered 
the room in no obvious distress.  His gait was not abnormal, 
he undressed and dressed with ease and climbed on and off of 
the table without aid.  The veteran did not wear a prosthetic 
device.  Examination of the knees revealed no deformities, 
swelling, redness or tenderness but the veteran stated that 
rotation of the left leg and the left knee caused some 
distress.  Left knee flexion was 136 degrees and extension 
was to 0 degrees.  The veteran was able to hop 10 times on 
each foot with no difficulty.  He could squat and rise; walk 
on his tiptoes and heels without difficulty.  Pressure over 
the hips caused no distress and he could flex both knees to 
105 degrees, extend them to 20 degrees, abduct 38 degrees and 
adduct 28 degrees.  He could internally rotate both knees to 
30 degrees and externally rotate them 45 degrees. 

Neurologically his deep tendon reflexes at the knees were 
normal but the Achilles reflexes were hypoactive.  The deep 
and superficial sensation of the lower extremities was 
normal.  There was no evidence of atrophy of the muscles 
although the left lower extremity measured slightly less in 
circumference than the right.  There is no obvious muscle 
weakness on examination.  X-ray of the left femur revealed an 
old healed fracture of the proximal metaphysis of the femur.  
The diagnoses included old fracture of the left femur, 
healed, with no functional disability and osteoarthritis of 
the left knee (x-ray).  

In light of these findings, the Board believes that the 
veteran's disability picture more nearly approximates the 10 
percent evaluation currently assigned under Diagnostic Code 
5255.  The veteran's residuals of a simple comminuted left 
femur fracture have been described as well healed and has not 
been shown to produce more than slight hip or knee 
disability.  A higher evaluation requires malunion of the 
femur with moderate or marked knee or hip disability.  The 
August 1996 VA examination report provided that there was no 
swelling or deformity of the left hip; there was no 
angulation or shortening of the left lower extremity bone.  
The range of motion of the left hip and left knee were 
normal.  In April 1998 there was slight left hip and left 
knee limitation of motion.  No physician has noted any 
abnormality related to the left femur fracture or to the 
veteran's left knee or hip.  The evidence thus fails to 
satisfy criteria for a higher evaluation under Diagnostic 
Code 5255.

An evaluation in excess of 10 percent is warranted if there 
had been a fracture of the surgical neck of the femur with a 
false joint, or if there has been a fracture of the shaft or 
anatomical neck of the femur with non-union, but without 
loose motion, for which weight bearing is preserved with the 
aid of a brace; or with loose motion (spiral or oblique 
fracture).  The August 1996 VA examination report provided 
that there was no false motion or no intra-articular 
involvement.  In April 1998 the left lower extremity did not 
present tenderness, deformity or false motion.  At the 
February 2000 VA examination the veteran's gait was normal 
and he did not wear a prosthetic device.  The diagnoses 
included old fracture of the left femur, healed, with no 
functional disability.  The facts fail to show that the 
criteria for a higher evaluation under Diagnostic Code 5255 
have been met.

Moreover, in the absence of evidence of ankylosis of the 
knee, more than slight limitation of leg motion, or 
impairment of the thigh, an evaluation in excess of 10 
percent is also not warranted under Diagnostic Codes 5251, 
5252, 5253, 5256, 5260 or 5261.  In addition, an evaluation 
in excess of 10 percent is not warranted under the provisions 
of 38 C.F.R. § 4.40 and 4.45 because all functional loss 
objectively confirmed to be due to the veteran's femur 
fracture is contemplated in the 10 percent evaluation 
currently assigned.  

The February 2002 Joint Motion For Remand and To Stay Further 
Proceedings requires the Board to address whether a finding 
of both knee and hip disability would warrant a higher 
rating.  Given that the veteran has no functional disability 
of either the hip or the knee the Board need not consider 
whether a finding of both knee and hip disability would 
warrant a higher rating.  


ORDER

An evaluation in excess of 10 percent for residuals of a 
simple comminuted left femur fracture is denied. 


		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

